

SECOND EXTENSION OF MATURITY DATE
TO
APRIL 21, 2008 GUARANTY AGREEMENT AND LINE OF CREDIT


 
April 10, 2012



American Wagering, Inc. and Subsidiaries
John Salerno
675 Grier Drive
Las Vegas, Nevada 89119


Re:  Second Extension the maturity date of the April 21, 2008 Guaranty Agreement
and Line of Credit


Dear John:


Victor Salerno ("Salerno") approves a second extension of the maturity date for
the line of credit (the "Line of Credit") he originally provided to American
Wagering, Inc. and its subsidiaries (the "Borrower") through the April 21, 2008
Guaranty Agreement and Line of Credit Agreement, as it was amended by that
certain Change Of Terms To Line Of Credit dated April 21, 2010 (“2010 First
Extension”) on the terms and conditions set forth below.  All capitalized terms
not defined have the definition prescribed to them in the 2010 First Extension.


Borrower: American Wagering, Inc. and subsidiaries


Amount: $1,000,000


Interest: At a rate per annum which at all times shall equal ten percent (10%)
simple interest per annum.


Interest will be calculated on the basis of a 360-day year for the actual number
of days elapsed. Interest on Advances will be payable in arrears on the last day
of each month.


Borrower acknowledges that Salerno has Advanced the full Line of Credit and is
currently paying Salerno interest-only payments.


Maturity: The principal balance of Line of Credit will be due and payable,
including any outstanding interest, on the earlier date of August 1, 2012 or the
closing of the merger agreement and plan of merger between Borrower and William
Hill Holding, Limited.


All other terms and conditions in that April 21, 2010 First Extension shall
remain in full force and effect.



 
 

--------------------------------------------------------------------------------

 

If the above terms and conditions are satisfactory, please so indicate on the
enclosed copy hereof whereupon this letter will then constitute an Agreement
between the Borrower and Salerno.


BORROWER


 
 By: /s/ John Salerno_______

 
        John Salerno

 
Title: Secretary

 
Agreed and Accepted on April 10, 2012





SALERNO


 
By: /s/ Victor Salerno_______

 
Victor Salerno

 
Agreed and Accepted on April 10, 2012




